United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-3747
                                   ___________

Frederick L. Pitchford,                   *
                                          *
              Appellant,                  *
                                          *
       v.                                 *   Appeal from the United States
                                          *   District Court for the
City of Earle, Arkansas; Sherman          *   Eastern District of Arkansas.
Smith, Individually and in official       *
capacity as Mayor of Earle, Arkansas; *       [UNPUBLISHED]
Sylvia Layton, Individually and in        *
official capacity as Clerk of the City of *
Earle, Arkansas; Robert Malone,           *
Individually and in official capacity as *
member of Earle City Council; Sara        *
Johnson, Individually and in official     *
capacity as member of Earle City          *
Council; Ann Pickering, Individually      *
and in official capacity as member of     *
Earle City Council; Jesse Selvy,          *
Individually and in official capacity as *
member of Earle City Council; Bobby *
Luckett, Individually and in official     *
capacity as member of Earle City          *
Council; Donnie Cheers, Individually *
and in official capacity as member of     *
Earle City Council; Leroy Bowling,        *
Individually and in official capacity as *
member of Earle City Council; L.          *
Manual Clouse, City Inspector, Earle, *
Arkansas,                                 *
                                          *
              Appellees.                  *
                                    ___________

                              Submitted: April 3, 2009
                                 Filed: April 8, 2009
                                  ___________

Before BYE, COLLOTON, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Frederick Pitchford appeals the district court’s1 adverse grant of summary
judgment in his civil-rights action against the City of Earle, Arkansas, and some of its
officials. After careful review, see Jacob-Mua v. Veneman, 289 F.3d 517, 520 (8th
Cir. 2002) (standard of review), we conclude that summary judgment was proper for
the reasons stated by the district court. Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas.

                                          -2-